Citation Nr: 0525111	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-10 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
bilateral conjunctivitis for the period from May 29, 1968, to 
February 17, 1997.

2.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder from March 25, 
2002.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for herpetic keratitis 
of the right eye.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On appeal are rating decisions dated in August 
2001 (which denied the veteran's claim of entitlement to 
service connection for herpetic keratitis of the right eye); 
March 2004 (which granted the veteran service connection and 
a 30 percent evaluation for post-traumatic stress disorder 
(PTSD), effective from March 25, 2002); June 2004 (which 
denied the veteran's claim of entitlement to service 
connection for sinusitis); and November 2004 (which granted 
an earlier effective date for chronic bilateral 
conjunctivitis to May 29, 1968, and assigned a noncompensable 
evaluation for bilateral conjunctivitis from May 29, 1968, to 
February 17, 1997).   

In addition to PTSD and chronic bilateral conjunctivitis, the 
veteran is also currently service-connected for hemorrhoids 
and a corneal scar of the left eye.

The file indicates that the veteran is also claiming 
entitlement to a total rating for individual unemployability 
due to service-connected disabilities.  As this issue has not 
been adjudicated, it is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for herpetic 
keratitis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The medical evidence of record does not objectively 
establish that the veteran's service-connected chronic 
bilateral conjunctivitis was actively symptomatic for the 
period from May 29, 1968, to February 17, 1997.

2.  For the period from March 25, 2002, to the present, the 
veteran's PTSD was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to anxiety, depression, a restricted affect, a 
reduced energy state, and social withdrawal.

3.  Chronic sinusitis did not have its onset during the 
veteran's period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected chronic bilateral conjunctivitis for the period 
from May 29, 1968, to February 17, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2004).

2.  The criteria for an initial evaluation greater than 30 
percent for PTSD for the period from March 25, 2002, to the 
present have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

3.  Chronic sinusitis was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA has issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Although notice to the veteran was not done in this 
case until later in the claims process, the RO has 
nevertheless provided the veteran with express notice of the 
provisions of the VCAA as it pertains to each issue currently 
on appeal in correspondence dated in July 2002, July 2003, 
April 2004, and December 2004, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  A review of the claims file also shows that VA 
has conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate each of his claims during 
the course of this appeal.  His service medical records and 
post-service private and VA treatment records for the period 
from 1968 to 2005 have been obtained and associated with the 
claims file.  He has also been provided with medical 
examinations that address the claims at issue.  With the 
exception of the claim for service connection for herpetic 
keratitis, all evidence has been adequately developed for 
purposes of adjudicating the remaining issues on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case with respect to the issues 
addressed in the decision portion of this appellate 
determination, the Board finds that any such failure is 
harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to a compensable evaluation for chronic 
bilateral conjunctivitis for the period from May 29, 1968, to 
February 17, 1997.

By rating decision of January 2001, the RO implemented a 
favorable Board decision dated in December 2000 and granted 
the veteran service connection and a 10 percent evaluation 
for chronic bilateral conjunctivitis, effective February 18, 
1997.  The effective date was based on the date which VA 
determined that he filed his claim with VA for this 
disability.  The veteran appealed the effective date 
assigned, contending that he had a pending claim for service 
connection for conjunctivitis that extended back to May 29, 
1968.  A review of the claims file shows that the veteran had 
indeed filed a claim for VA compensation for chronic 
ophthalmological disabilities that included conjunctivitis in 
May 29, 1968, and that this claim remained pending and 
unaddressed by VA until 1997.  Thus, in a November 2004 
rating decision, the RO awarded an effective date of May 29, 
1968, for the award of service connection for chronic 
bilateral conjunctivitis, with a noncompensable evaluation 
assigned for this disability from May 29, 1968, to February 
17, 1997.  The veteran appealed the November 2004 rating 
decision, contending that a compensable evaluation was 
warranted for the period from May 29, 1968, to February 17, 
1997.

The applicable rating code for evaluating chronic bilateral 
conjunctivitis (non-trachomatous) is contained in 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018, which provides for a 10 
percent evaluation (and no higher) for active conjunctivitis 
with objective symptoms.  Otherwise, the schedule provides 
for rating healed conjunctivitis based on its residuals, with 
assignment of a noncompensable evaluation for healed 
conjunctivitis with no residuals.

The objective medical evidence of record that pertains to the 
state of the veteran's eyes for the period from May 1968 - 
February 1997 includes the following:

The report of a July 1968 VA examination shows that the 
veteran complained of a sensation that his "eyes (felt) as 
though they (were) popping out."  However, objective 
evaluation of his eyes revealed no active conjunctivitis.

Private medical records dated in November 1996 mention that 
the veteran had a "history of recurrent conjunctivitis," 
but the records contain no actual indication of active 
conjunctivitis at the time.

On February 18, 1997, the veteran submitted correspondence to 
VA which has now been deemed to have been an application to 
reopen his claim for a rating increase for service-connected 
chronic bilateral conjunctivitis.

Two lay witness statements dated in June 1997 show that the 
witnesses first noted that the veteran had "pink eye" in 
the first week of January 1997.

The first objective evidence of active conjunctivitis 
affecting the veteran is the report of a VA eye examination 
conducted in June 1997.

The veteran has stated that his conjunctivitis was manifested 
by episodes of active symptomatology ever since its onset in 
military service and that he experienced many recurrent 
episodes of conjunctivitis since his discharge from service 
in October 1966 all the way through to the present time.  He 
reported that he received treatment for his active 
conjunctivitis episodes throughout the years from May 1968 to 
February 1997, but attempts by VA to obtain these records of 
treatment have not been successful.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

Applying the facts of the case to the rating criteria for the 
time period at issue, from May 29, 1968, to February 17, 
1997, the Board finds that there is no medical evidence to 
objectively establish that the veteran's conjunctivitis 
symptoms were active prior to the date he reopened his claim 
for a rating increase on February 18, 1997.  Notwithstanding 
the written testimony of the veteran and his lay witnesses of 
having active conjunctivitis prior to February 18, 1997, the 
Board finds that the statements of the veteran and his 
witnesses are far more probative when corroborated with 
objective clinical evidence establishing the active state of 
his conjunctivitis, and the earliest such evidence is the VA 
examination report of June 1997.  It is reasonable to deduce 
that the veteran submitted his application to reopen his 
conjunctivitis claim because he was experiencing active 
symptoms.  Therefore, the Board concludes that February 18, 
1997, is the earliest date on which it is factually 
ascertainable that the veteran's service-connected 
conjunctivitis was active and thus warranted the assignment 
of a 10 percent evaluation.  The veteran's appeal for a 
compensable evaluation for chronic bilateral conjunctivitis 
for the period from May 29, 1968, to February 17, 1997 must 
therefore be denied. 

(b.)  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder from March 25, 
2002.

By rating decision of Marcy 2004, the veteran was granted 
service connection and a 30 percent evaluation for PTSD, 
effective March 25, 2002 (based on the date of VA's receipt 
of his original claim for compensation benefits for this 
psychiatric disability).  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for PTSD for separate periods of time, from 
March 25, 2002, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).
The relevant evidence associated with the veteran's claims 
file addressing the state of his PTSD for the period from 
March 25, 2002 to the present includes the following:

A private medical statement from Sam J. Caputo, D.O., dated 
in February 2002 shows that this osteopathic physician was of 
the opinion that the veteran was unable to work because of 
combined impairment due to his multiple physical 
disabilities, recurrent and severe major depression, and 
moderate-to-severe PTSD.

VA clinical and examination reports dated from February 28, 
2002 to April 1, 2005, show that the veteran received 
counseling and prescriptions of psychotropic medication for 
his PTSD.  The records show that on all examinations 
conducted during this period, he was oriented on all spheres, 
mentally alert, and neatly and appropriately dressed and 
groomed.  He maintained fair eye contact with examiner and 
displayed an adequate fund of knowledge.  His thoughts were 
logical and goal-directed.  His speech was articulate, 
coherent, spontaneous, and unpressured.  His judgment, 
insight, and recent and remote memory were intact, and he did 
not have suicidal or homicidal ideation, delusions, 
hallucinations, paranoia, psychotic symptoms, or looseness of 
associations.  He was often in a state of anxiety, his affect 
was restricted, his energy state was sometimes low, and his 
mood was dysthymic.  His Global Assessment of Functioning 
(GAF) scores for PTSD ranged from 50 to 62 during this 
period, with 55 being the predominant score.  (According to 
the Diagnostic and Statistical Manual, 4th Edition (DSM-IV), 
a score of 50 indicated serious psychiatric symptoms or 
serious social and occupational impairment.  A score from 51 
- 60 indicated moderate psychiatric symptoms or moderate 
difficulty in social and occupational functioning due 
psychiatric symptomatology.  A score from 61 - 70 indicated 
some mild psychiatric symptoms or some difficulty in social 
and occupational functioning, but generally functioning 
pretty well.)

According to a lay witness statement dated in December 2004 
from Mr. G.W., a friend of the veteran since 1972, the 
veteran was very socially isolated, and preferred to remain 
at home alone and avoided contact with other people as much 
as possible.
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10.

The applicable criteria for rating PTSD are contained in 38 
C.F.R. § 4.130.  Diagnostic Code 9411.  The veteran seeks a 
higher initial evaluation than the 30 percent rating 
currently assigned for the period commencing on March 25, 
2002.  The schedule provides for the assignment of a 30 
percent evaluation for PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
or mild memory loss, such as forgetting names, directions, 
recent events.

Assignment of a 50 percent evaluation for PTSD is warranted 
when there is objective evidence demonstrating occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

Assignment of a 70 percent evaluation for PTSD is warranted 
when there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  Id.

Applying the facts of the case to the applicable regulations 
for rating psychiatric disorders from March 25, 2002, to the 
present time, the Board finds that the 30 percent evaluation 
currently assigned for PTSD adequately compensates the 
veteran for his psychiatric impairment for this period.  The 
records show that the veteran was oriented on all spheres 
with intact memory, insight, and judgment.  He was able to 
attend to his own personal hygiene, and was not homicidal, 
suicidal, or otherwise a threat to himself or others.  He did 
not suffer from any psychotic illness or thought disorder.  
His primary psychiatric symptoms were social withdrawal and 
isolation with anxiety, depression, a restricted affect, and 
a reduced energy state.  His GAF scores were primarily in the 
55 range, indicating moderate psychiatric symptoms or 
moderate difficulty in social and occupational functioning 
due psychiatric symptomatology.  The evidence does not show 
that he was ever psychiatrically hospitalized during the time 
period at issue.  The Board concludes that the objective 
findings obtained during psychiatric examination and 
counseling for the period from March 25, 2002, to the present 
is consistent with the criteria for a 30 percent evaluation, 
which contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to depressed mood and 
sleep impairment. 

The records indicate that the veteran's GAF scores during 
this period ranged from 50 to 62, with the predominant score 
being 55, indicating moderate psychiatric symptoms or 
moderate difficulty in social and occupational functioning 
due psychiatric symptomatology, with no worse than serious 
difficulty in social and occupational functioning at times.  
Otherwise, the objective evidence does not demonstrate that 
the veteran's psychiatric disability is manifested by 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships, as contemplated in the criteria for a 
50 percent evaluation.  

In view of the aforementioned objective findings, the Board 
concludes that the veteran's level of social and occupational 
impairment due to PTSD does not warrant the assignment of a 
50 percent evaluation.  Accordingly, an initial rating in 
excess of 30 percent for the veteran's service-connected 
psychiatric disorder from March 25, 2002 is not warranted.  
As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(c.)  Factual background and analysis: entitlement to service 
connection for sinusitis.

The veteran's service medical records show that his sinuses 
were normal on enlistment examination in April 1963 and on 
separation examination in July 1966.  The reports show no 
treatment for any complaints relating to his sinuses during 
active duty.  

The veteran was honorably discharged from military service in 
October 1966.  His post-service medical records include a VA 
examination report dated in July 1968 that shows that his 
sinuses were normal on clinical evaluation. 

Subsequent post-service VA medical reports dated in the 
1990's show that the veteran was diagnosed and treated for 
sinusitis.  One report, dated in May 1995, shows a diagnostic 
impression of sinusitis resolving.  Current VA medical 
reports dated in 2004 show that he was treated for allergic 
rhinitis.

The veteran's essential contention is that he developed 
chronic sinusitis during active duty, which he treated on his 
own with non-prescription antihistamines, and that his 
current treatments for allergy problems are related to a 
chronic sinus condition that has persisted ever since its 
onset during his period of military service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

The Board has considered the evidence as it pertains to the 
veteran's claim for VA compensation for sinusitis and 
concludes that it does not support a grant of service 
connection for this respiratory disability.  The basic 
elements for service connection have not been established for 
sinusitis.  His service medical records show no sinus 
abnormalities noted on examination both at the time of his 
entry into active duty and his separation from service.  
Further, there is no record of treatment or diagnosis for a 
sinus condition during service or for many years after his 
discharge from service.  VA examination conducted in July 
1968, approximately two years after his service separation, 
show normal findings on examination of his sinuses.  His 
current diagnoses of sinusitis and allergic rhinitis are not 
shown to have been related to his period of military service 
and there is no objective medical opinion linking them to 
service.  To the extent that the veteran asserts that there 
exists such as link, based upon his own personal knowledge of 
his medical condition and history, because he is a layperson 
he lacks the requisite medical training, expertise, and 
accreditation to present a credible opinion regarding matters 
of medical diagnosis and etiology.  His statements in this 
regard are therefore not entitled to be assigned any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, in view of the foregoing discussion, the veteran's 
claim for service connection for sinusitis must be denied.
ORDER

Assignment of a compensable evaluation for chronic bilateral 
conjunctivitis for the period from May 29, 1968, to February 
17, 1997, is denied.

An initial evaluation greater than 30 percent for post-
traumatic stress disorder from March 25, 2002, is denied.

Service connection for sinusitis is denied.


REMAND

With respect to the issue of entitlement to service 
connection for herpetic keratitis of the right eye, the Board 
observes that the VA examiner's nexus opinion addressing this 
issue in April 1999 is inadequate for purposes of 
adjudicating this claim.  Although the examining physician 
correctly noted in his preliminary discussion of the evidence 
that the veteran was treated for conjunctivitis affecting 
first the left eye, and then later the right eye during 
service (for which he is now granted service connection for 
bilateral conjunctivitis), the physician then determined that 
there was no relationship between the herpetic keratitis of 
the right eye and conjunctivitis because only the left eye 
was afflicted with conjunctivitis during active duty.  The 
case should therefore be remanded for a review of the 
veteran's pertinent medical history by a physician, who 
should then resolve this contradiction by expressing an 
opinion as to whether it is as likely as not that an 
etiological relationship exists between the veteran's 
herpetic keratitis of his right eye and his service-connected 
bilateral conjunctivitis.  

Additionally, there is evidence that indicates that 
psychological stress contributes to flare-ups of active 
herpetic keratitis symptoms.  As the veteran is service-
connected for post-traumatic stress disorder, the examiner 
should also be asked if this psychiatric disability 
aggravates the veteran's herpetic keratitis of his right eye 
and, if so, the examiner should quantify the degree to which 
the PTSD aggravates the herpetic keratitis above its normal 
level of impairment had there been no PTSD.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (service connection may be 
granted on the basis of aggravation of a non-service-
connected disability by a service-connected disability).  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition has worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In view of the foregoing discussion, the case is REMANDED to 
the RO via the AMC for the following development:

1.  The veteran's claims file must be 
reviewed by a VA physician so that a 
nexus opinion may be obtained addressing 
the nature of the relationship, if any, 
between the veteran's service-connected 
chronic conjunctivitis and the herpetic 
keratitis of his right eye.  
Specifically, the examiner should state 
whether it is as likely as not that the 
conjunctivitis is etiologically related 
to the herpetic keratitis of the right 
eye.  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

The examiner should also review the 
veteran's claims file and present an 
opinion as to whether or not his 
service-connected PTSD aggravates the 
herpetic keratitis of his right eye and, 
if so, the degree to which it is 
aggravated by PTSD above what would be 
its normal level of impairment had there 
been no PTSD.  Concerning aggravation, 
temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not 
constitute aggravation unless the 
underlying condition has worsened.  
Therefore, please clarify whether PTSD 
has merely caused temporary flare-ups of 
symptoms of herpetic keratitis or 
whether PTSD has caused the underlying 
disease of herpetic keratitis to worsen 
in this case.The entire claims file must 
be made available to the examiner.  The 
examiner must provide a complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

2.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
herpetic keratitis of the right eye must 
be readjudicated.  If the benefit remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
provided an adequate time to respond.  
Thereafter, the case must be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


